Citation Nr: 0419582	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In February 2003, the veteran and his spouse appeared at the 
Boise RO and testified at a personal hearing.  A transcript 
of the hearing is of record.

In October 2003, the Board remanded the matter for additional 
development, which has been completed.  The case has been 
returned for further appellate review.  

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In a February 2004 statement, it was 
reported that the veteran's anxiety and depression "worsens 
as time goes on."  The Board has construed this as a claim 
for increase, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's only service-connected disability is a 
psychiatric disability manifested by depression, anxiety, and 
hypochondriasis, currently evaluated as 70 percent disabling.

3.  The veteran has a high school education, completed two 
years of college, and his work experience includes positions 
as a salesperson, small business owner, and technical/quality 
control specialist. 

4.  He is not unemployable due to his service-connected 
psychiatric disability.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Pursuant 
to the Board's October 2003 remand, the RO sent a development 
letter to the veteran in December 2003 that satisfies VA's 
duty to notify.

Adequate notice to the veteran, as required by 38 U.S.C.A. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  Development of the claim has been 
ongoing, to include additional development to remedy 
deficiencies documented by the Board in its October 2003 
remand.  The record includes competent opinions addressing 
the veteran's employability, and the veteran has indicated 
that there are no outstanding records.  Under the facts of 
this case, "the record has been fully developed."  Conway 
v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  Reviewing the 
evidence itself, there is no indication that disposition of 
the veteran's claim would have been different had he received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained all relevant, identified 
evidence.  The veteran recently stated to VA "there are no 
other medical records other than what you have."  Finally, 
the record includes several VA examination reports addressing 
the veteran's employability and his service-connected 
psychiatric disability.  Accordingly, VA has satisfied its 
duty to assist.

II.  Analysis

To establish service connection for a total rating based upon 
individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91.  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  

The veteran is currently service-connected at 70 percent for 
a psychiatric disability manifested by depression, anxiety, 
and hypochondriasis.  He therefore meets the schedular 
criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a), and the Board must now consider whether 
this disability renders him unable to obtain and retain 
substantially gainful employment.

With due consideration for the veteran's level of education 
and work experience, the competent evidence tends to show the 
veteran's service-connected psychiatric disability is not the 
reason he is unable to obtain and retain substantially 
gainful employment.  The evidence indicates he is 
unemployable by virtue of his age and nonservice-connected 
disabilities; these are factors that cannot be considered in 
granting a claim for TDIU but nevertheless may explain why 
the veteran is indeed unemployable.

The veteran's level of education and work experience do not 
factor against his employability.  An October 1997 social 
survey documents the veteran is a high school graduate, whose 
post-service work history includes positions as a 
technical/quality control specialist, salesperson, and small 
business owner.  He started working at the age of 17, and the 
longest reported period of unemployment prior to retirement 
was no more than three months.  The veteran added that he was 
never fired or laid off from a job.  Similarly, he testified 
that he was never fired due to inappropriate behavior.  
Transcript, p. 6.  He also testified that he completed two 
years of college.  Transcript, p. 5.  In a formal application 
for compensation based on unemployability received in January 
2002, he reported that he last worked in 1988.

The veteran's service-connected psychiatric disability is 
rated at 70 percent disabling, and the veteran argues that 
his psychiatric disability prevents his employability, 
particularly for the types of jobs he once held.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, (1993).  In this case, the 
veteran clearly retains the mental ability required by 
employment, and the evidence amply demonstrates this.  For 
instance, a review of recent Global Assessment of Functioning 
scores assigned at VA examinations from 1999 to 2002 range 
from 55 to 65, indicating no more than mild to moderate 
symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition.

The veteran's age and impairment from nonservice-connected 
disabilities appear to be the reasons he is unemployable.  
The retired veteran is 79 years in age, and the evidence 
reflects that he suffers from numerous medical problems that 
significantly impair his physical functioning.  He is treated 
for advanced Parkinson's disease, and physicians invariably 
consider it his most debilitating medical issue.  The 
evidence also includes references to coronary artery disease, 
bronchospasms, benign prostatic hypertrophy, hypertension, 
cataracts, an undefined kidney problem, chronic constipation, 
dizzy spells, and a digestive system disorder.      

The Board has considered the lay statements of record from 
the veteran and his spouse asserting the veteran's 
psychiatric disability is the cause of his unemployability, 
but neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
regard, the competent VA opinions addressing the veteran's 
employability all weigh against a finding in favor of the 
claim.  The March 2002 VA examiner noted a decrease in 
symptoms associated with depression and anxiety but that 
symptoms from Parkinson's disease and other health concerns 
had worsened and that these problems, along with the 
veteran's age, effectively precluded employability.  The 
October 2002 VA examiner concluded, "The veteran is unable 
to obtain or retain conventional employment for reasons 
primarily associated with age and physical condition.  The 
psychiatric symptoms he reports, in and of themselves, would 
not render him unemployable."  The Board accords significant 
probative value to these opinions, as they are consistent 
with substantial evidence of record. 

The record also contains multiple statements from a VA 
treating physician who opines that the veteran's significant 
and serious medical problems render the veteran unemployable.  
While depression was listed as one the veteran's problems, 
numerous other medical problems were listed as well, and the 
VA physician did not consider whether the veteran's 
psychiatric disability alone would render the veteran 
unemployable, thus reducing the probative value of that 
opinion.     
 
In sum, the evidence weigh against a finding that the 
veteran's unemployability is the result of his service-
connected psychiatric disability.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  The preponderance is against the 
veteran's claim, and it must be denied.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



